Citation Nr: 0306329	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss. 

(The issues of service connection for bilateral cataract 
extraction and arthritis of the lumbar spine will be the 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, L.H and B.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from December 
1942 until November 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
dated in April 1999, May 1999, and October 2000 of the Los 
Angeles, California Regional Office (RO) which denied service 
connection for bilateral hearing loss.  Service connection 
for PTSD was granted and a 10 percent evaluation was 
assigned.  During the pendency of this appeal, the 10 percent 
rating was raised to 30 percent, effective from date of the 
original claim received on August 5, 1998.  The veteran has 
expressed dissatisfaction with the currently assigned rating 
in a notice of disagreement received in November 2000.

The Board points out that the veteran has appealed the 
initial evaluation assigned for PTSD.  Therefore, the Board 
has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings). 

The veteran was afforded a personal hearing before a Member 
of the Board sitting at the RO in November 2002; the 
transcript of which is of record.  

The Board is undertaking additional development with respect 
to the issues of entitlement to bilateral cataract extraction 
and arthritis of the lumbar spine pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)).  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected PTSD disorder is primarily 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
anxiety, depression, irritability, sleep impairment, some 
guilt and intrusive memories, violent nightmares, 
hypervigilance, difficulty in adapting to stressful 
circumstances, and authority figures; there is no evidence of 
occupational and social impairment with reduced reliability, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The veteran has bilateral sensorineural hearing loss 
disability (as defined by VA regulations) and the medical 
evidence of record relates the hearing loss to his period of 
service, including noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2002).  

2.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The Board finds that all necessary development has been 
accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claims currently under consideration.  

The veteran's service medical records are not associated with 
the claims folder.  The Board finds that further efforts on 
the part of the RO to obtain these records would be futile.  
Review of the record reveals that the RO made several 
attempts to obtain the veteran's service medical records.  In 
April 1999, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
In May 1999, the NPRC stated that the veteran's personnel 
records and service medical records were unavailable.  In 
August 1998, the RO asked the veteran to submit copies of 
service medical records in his possession.  The veteran did 
not have any service medical records to submit.  In August 
1998, the RO again contacted the NPRC and requested copies of 
the veteran's service medical records.  In a September 1998 
letter, the RO informed the veteran of additional types of 
evidence he could submit in support of his claim.  In 
September 1998, the NPRC indicated that all records were lost 
in the July 1973 fire.  In the April 1999 rating decision, 
the veteran was informed that his service medical records 
were not part of the record.  The Board finds that any 
further efforts on the part of the RO to obtain the veteran's 
service medical records would be futile.  

In Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), the 
Federal Circuit held that a single request for pertinent 
service medical records specifically requested by a claimant 
and not obtained by the RO does not fulfill the duty to 
assist. In reaching this conclusion, the Federal Circuit 
stated that VA has substantively defined its obligation to 
obtain service medical records such that the RO is required 
to make a supplemental request in situations where records 
are not obtained after one request.

The Board finds that the RO complied with the requirements of 
Hayre by making a supplemental request for the service 
medical records.  The Board also finds that the RO complied 
with the provisions of the Veterans Claims Assistance Act of 
2000 because the RO made attempts to obtain the service 
medical records until it was determined that additional 
attempts would be futile and the records no longer existed.  
The RO also notified the veteran that they were unable to 
obtain the service medical records.  The Board notes that the 
veteran has submitted lay evidence to establish the inservice 
hearing loss.  This lay evidence is discussed below.

The veteran was afforded VA psychiatric evaluations in 
December 1999, July 2000 and most recently in January 2002 to 
determine the extent of the service-connected psychiatric 
disability.  As well, VA outpatient records indicating 
treatment for psychiatric symptoms have been associated with 
the claims folder.  He was also afforded a personal hearing 
in November 2002 to provide testimony in support of the 
claim.  As evidenced by the December 2000 and February 2002 
supplemental statements of the case, the veteran has been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  In a May 2001 letter, 
the veteran was given notice of the information and evidence 
needed to substantiate the claims, and has been afforded 
opportunities to submit such information and evidence.  There 
is no identified evidence that has not been accounted for and 
the veteran has been given the opportunity to submit written 
argument.  The VA notified the veteran of the information and 
any medical or lay evidence, not previously submitted, that 
is necessary to substantiate the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Increased ratings

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Usually, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

Rating Criteria for PTSD

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 under a general rating formula 
for mental disorders.  Under that rating criteria, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if hearing loss appeared to 
a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 
7 Vet. App. at 507.

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Nevertheless, there must still be sufficient evidence of a 
nexus between the in-service event and current disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to a disability evaluation in excess of 30 
percent for PTSD

Factual Background

The veteran underwent a VA examination in December 1999 and 
reported that he had difficulty concentrating, anxiety, anger 
management problems, difficulty with crowds, and problems 
with authority figures.  He related that he had had 
flashbacks and nightmares in the past, but none recently.  

The veteran said that he was temporarily residing with his 
daughter to take care of his VA claim in California, but had 
been living with his second wife in Alabama, whom he married 
in 1999.  He related that he was hoping to move his wife to 
California in the near future.  It was noted that he had been 
married to his first wife for 21 years before divorcing in 
1965, and that they had three daughters.  He indicated that 
he had a common-law spouse for 16 years during the interim, 
with whom he had a son.  The veteran stated that he had a 
good relationship with all of them.  He related that he 
attended church regularly and said that he coped with his 
PTSD symptoms by walking three to four miles a day.  It was 
noted that he had worked in construction most of his life and 
had retired in 1991.  

Upon mental status examination, the veteran was observed to 
be casually dressed, and well groomed.  He was pleasant and 
cooperative throughout the interview.  Mood and affect were 
euthymic.  It was reported that he described his general mood 
as 'great', although he said that he had experienced 
depression intermittently in the past.  His thoughts were 
logical and clear, and content was noted to centered around 
his military experience and its affect on him.  He indicated 
that his sleep was mostly good with intermittent periods of 
disruption.  Appetite was good and there were no perceptual 
disturbances.  No anhedonia was appreciated.  Insight and 
judgment were deemed to be good.  There was no apparent 
memory impairment.  Following examination, a pertinent 
diagnosis of PTSD was rendered.  A Global Assessment of 
Functioning (GAF) score of 68 was rendered.  The examiner 
commented that the appellant had established and utilized 
effective coping mechanisms for his symptoms such as walking 
and church involvement.  It was noted that he was not 
interested in treatment at that time.  

The veteran was afforded an examination by a board-certified 
psychiatrist for the VA in July 2000.  It was noted that the 
claims folder was reviewed.  The veteran stated that he had 
had intrusive memories of war since the 1940s, that the 
intensity of such had increased in recent years, and 
currently occurred on a daily basis.  He said that he 
experienced nightmares twice a week, but that overall, he 
slept without substantial difficulty.  The veteran denied 
worthlessness or hopelessness.  He indicated that he became 
anxious, including short of breath with rapid heartbeat in 
when he had intrusive memories approximately two to three 
times a month.  It was noted that he was hypervigilant and 
easily startled.  He complained of depression on a daily 
basis, especially over the past seven months.  It was noted 
that he was depressed because of the health of his brother 
and his wife, who was currently in Alabama tending to the 
brother.  He indicated, however, that approximately 50 
percent of depression was connected to intrusive memories of 
the war.  It was reported that the veteran had never sought 
any treatment or been hospitalized for psychiatric reasons.  

The veteran reported poor memory and concentration several 
times a week, usually under significant stress.  He said that 
he lost track of his thoughts in conversations, and forgot 
where he left things, as well as the day's agenda.  He stated 
that he was a loner, but also related that he visited family 
and friends frequently.  It was noted that there was no 
history of delusions or hallucinations outside of flashbacks.  
The veteran denied homicidal or suicidal ideation.  

The veteran's background and social history was recited.  It 
was related that he handled his own finances, and was able to 
drive, bathe and dress himself.  He said he attended church 
on a regular basis, went fishing as a hobby, read an hour per 
day, watched television sporadically, and spent multiple 
hours per day visiting his grandchildren and daughters.  He 
related that he visited friends twice a week.

On mental status examination, the veteran was noted to be 
cooperative.  Speech was of regular rate and rhythm, and 
there was normal pressure and tone to the voice.  His body 
movements were normal and without dyskinesia.  Eye contact 
was good and he was able to establish rapport with the 
examiner.  It was reported that the veteran was alert and 
oriented in all four spheres, and that long-term memory was 
intact.  It was noted that he recalled relevant personal 
information, three out three objects at three minutes, what 
he had eaten the day before, and his phone number and 
address.  Concentration and abstract thinking appeared to be 
intact.  Insight and judgment were described as fair.  The 
veteran's mood was described as depressed.  Affect was full 
and incongruent with mood.  He denied homicidal or suicidal 
ideation.  There was no evidence of psychomotor retardation 
or agitation.  

The veteran displayed no evidence of loosening of 
associations, or demonstrated any tangentiality.  There was 
sign of intrusive paranoia or delusions.  It was noted that 
the veteran did not appear to be responding to any immediate 
auditory or visual hallucinations, ideas of reference, 
thought broadcasting, thought insertion, or thought 
withdrawal.  There was no evidence of flight of ideas.  The 
veteran denied panic attacks.  It was noted that he was able 
to maintain normal hygiene.  There was no evidence of 
impaired impulse control.  Sleep was reported to be normal 
without any complaints of acute impairment.  A diagnosis of 
PTSD was rendered.  A GAF score of 64 was provided.  

Following examination, the examiner commented that the 
veteran did not exhibit any signs of acute mental illness, 
and that he interacted without difficulty with the examiner 
and the clinic staff.  It was noted that he adapted without 
difficulty to the stress of the examination, and did not 
exhibit any significant memory or concentration deficits.  It 
was reported that the veteran maintained a bright and stable 
affect throughout the examination, smiled at appropriate 
junctures, and was appropriately groomed.  The examiner 
stated that he carried on an articulate conversation without 
any evidence of memory or concentration impairment.  There 
was no evidence of distractibility due to intrusive memories 
of flashbacks.  It was concluded that given the subjective 
and objective evidence presented on that occasion, the 
veteran was rated with a GAF score of 64 representing mild 
impairment in the context of his ability to maintain an 
independent lifestyle.  

A VA psychiatry note dated in December 2000 indicates that 
the veteran reported that he felt depressed at times.  He 
denied suicidal or homicidal thoughts in the past or at 
present.  He stated that he had nightmares at least five 
times a week and woke up scared and in a cold sweat.  He 
related that he became anxious around crowds and said his 
sleep was erratic.  At that time, he expressed an interest in 
trying an antidepressant, and medication was prescribed.  

The veteran most recently underwent a psychiatric examination 
for VA compensation and pension purposes in January 2002.  It 
was reported that the claims folder was reviewed prior to 
examination.  Pertinent background history was reviewed.  It 
was noted that the veteran had retired at age 65, and had 
subsequently worked four more years.  He related that he had 
quit working because his PTSD symptoms interfered with his 
employment, and made it difficult for him to concentrate.

The veteran's current complaints were noted to be 
nervousness, tension and depression, and trouble remaining 
asleep.  He stated that he had severe flashbacks when he was 
younger but that they became less intense, and he had not had 
one during the past two years.  He related that he had 
intrusive recollections of the war every night.  He said that 
he was very close to his family, had several friends and 
visited them. 

On mental status examination, the veteran was alert and 
oriented.  Eye contact was good and speech had regular rate 
and rhythm.  Short and long-term memory was reported to be 
good.  Concentration was fair.  Mood was mildly anxious and 
depressed and affect was appropriate.  It was noted that he 
had no delusions or hallucinations, or suicidal or homicidal 
thoughts.  The veteran denied panic attacks.  He stated that 
there had been no major changes in his daily activities since 
he developed PTSD, although he tended to lose concentration 
under certain stressful conditions.  He related that he had 
trouble concentrating if he had to interact with authority 
figures, such as the highway patrol.  A diagnosis of PTSD, 
chronic, was rendered in this regard with a GAF score of 60.

The examiner commented that the veteran did not show any 
impairment of thought processes or communication.  It was 
noted that he did not display any obsessive or ritualistic 
behavior which interfered with routine activities, or any 
inappropriate behavior.  It was observed that he was able to 
maintain minimum personal hygiene and other basic activities 
of daily living.  

A VA outpatient clinic note dated in October 2002 showed that 
veteran was seen with complaints of flashbacks, nightmares, 
anxiety and recurrent depression.  It was noted that he was 
mentally very lucid.  Evaluation of mental status revealed 
that he was clean, cooperative, alert, oriented times four, 
and had normal speech rate and tone.  Motor activity was 
within normal limits, mood was euthymic, affect was 
appropriate and thought process was logical and goal 
directed.  No perceptual or thought disturbance, suicidal or 
homicidal ideation was indicated.  Diagnostic impressions of 
prolonged PTSD and dysthymia were rendered.  A GAF score of 
55 was provided.  It was noted that the veteran would be 
referred to a PTSD program for screening and follow-up.  

The veteran and two of his daughters presented testimony upon 
personal hearing on appeal in November 2002 to  the effect 
that the appellant had much difficulty sleeping and was "up 
and down" most of the night.  He stated that he thought 
about friends he lost in the war all the time, did not like 
people in positions of authority, did not like crowds, noises 
or loud sounds, and could not concentrate under stress.  The 
veteran testified that he had violent nightmares and was 
easily stressed and irritated. 

Submitted at the hearing in support of the veteran's claim 
was a statement from his ex-wife attesting to frequent 
episodes of outbursts and talking in his sleep, especially 
when he was tired or stressed, with subsequent agitation upon 
awakening.  

Legal Analysis

A review of the evidence pertinent to the veteran's current 
claim for a higher rating reveals that his service-connected 
PTSD has primarily been manifested by recurrent anxiety and 
depression, irritability, sleep impairment, some guilt and 
intrusive memories, violent nightmares, and problems with 
noise, crowds, and authority figures.  VA outpatient clinical 
records dating from December 2000 show that he has begun to 
receive clinical follow-up for his symptoms and has been 
prescribed medication.  

The Board finds, however, that the evidence on the whole does 
not demonstrate the requisite clinical findings to satisfy 
the criteria for a 50 percent evaluation.  The veteran has 
been evaluated on multiple occasions over the years without 
any showing that he has symptoms consistent with flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
The record reflects that cognitive functioning is intact and 
he has been found to be very lucid mentally.  His mood has 
primarily been observed to be euthymic, he has appropriate 
affect and thought process have always been found to be 
logical and goal directed.  No perceptual or thought 
disturbance, suicidal or homicidal ideation has been 
indicated.  The examiners have consistently reported that the 
veteran is well oriented with fair to good insight and 
judgment.  Speech has been noted to be relevant and coherent.  
There are no clinical indications of any short or long-term 
memory impairment, lack of concentration ability or panic 
attacks.  He has been found to be entirely capable of taking 
care of his personal needs and self care and has been 
observed to be well groomed when examined.  The record 
clearly reflects that the veteran enjoys a close personal 
relationship with his children and grandchildren, has friends 
whom he visits regularly and engages in such pursuits as 
fishing, reading, taking long walks and attending church 
regularly. 

The Board also notes that on examination in 1999 and 2000, 
the examiners provided GAF scores of 68, and 64, 
respectively.  According to the DSM-IV, GAF scores between 61 
and 70 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  
This would appear to be consistent with the level of 
impairment contemplated by the currently assigned 30 percent 
evaluation.  The Board notes that although more recent 
evaluations of veteran resulted in lower GAF scores of 55 and 
60 which might tend to indicate some deterioration in the 
veteran's condition.  However, those scores alone do not 
confirm that the veteran's PTSD has worsened to the extent 
that the criteria for the 50 percent evaluation are now met.  
While GAF's of 51-60 do indicate serious symptoms (suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning, the actual symptoms exhibited by the 
veteran are not reflective of any of the criteria encompassed 
by the 50 percent disability rating.  As noted previously, 
the symptomatology exhibited by the veteran clearly suggests 
a disability picture that more nearly approximates the 
criteria for the currently assigned 30 percent evaluation.  

For the foregoing reasons, the Board finds that the veteran's 
psychiatric symptoms have represented occupational and social 
impairment with no more than occasional decrease in 
reliability and productivity since the date of the grant of 
service connection for PTSD.  See Fenderson.  This level of 
impairment is consistent with the criteria for the current 30 
percent evaluation for the disability.  As it is found that 
the criteria for the 50 percent evaluation are not 
demonstrated, it stands to reason that the criteria for a 70 
or 100 percent schedular evaluation are similarly not met.  

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for service-connected PTSD must be 
denied.  In reaching the above conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57. 

Entitlement to service connection for bilateral hearing loss

As discussed above, the veteran's service medical records are 
unavailable and are considered lost.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The medical evidence of record does establish hearing loss as 
defined by 38 C.F.R. § 3.385.  The April 1994 VA audiometric 
data meets the regulatory criteria for hearing loss 
disability.  See 38 C.F.R. § 3.385.  On the authorized 
audiological evaluation in April 1994, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
60
65
LEFT
40
55
55
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  

The veteran asserts that he engaged in combat with the enemy 
while serving in the Army during World War II.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  In 
the present case, the veteran stated that he was under enemy 
attack while serving as a truck driver.  The veteran 
indicates that he was in the Normandy invasion, D-Day plus 8, 
and he was assigned to the 1st Army Headquarters.  He stated 
that he transported ammunitions, fuel and supplies to 
different divisions.  The veteran stated that he experienced 
sniper fire.  He also stated that during the Rhine campaign, 
he sustained enemy artillery fire.  The veteran reported that 
he was in Ardennes in 1944 and 1945 during Christmas time and 
he delivered and transported ammunition.  The veteran stated 
that he experienced enemy fire for several weeks and seven 
trucks were destroyed.   

The veteran's service records do not reflect medals or awards 
indicative of combat.  However, the service records do show 
that the veteran served as a heavy truck driver in the 294th 
Engineering Battalion from December 1942 to November 1945.  
The veteran's DD 214 indicates that he was in the following 
battles and campaigns: Normandy, Northern France, Ardennes, 
Rhineland, and Central Europe.  The Boards finds that this is 
sufficient evidence that the veteran engaged in combat with 
the enemy in service.  

Since the record shows that the veteran engaged in combat, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are 
applicable in this case.  As noted above, under 38 U.S.C.A. 
§ 1154(b), a veteran who engaged in combat, may use 
satisfactory lay evidence to show that an injury or disease 
happened in service.  The Board notes that the veteran 
asserts that he sustained hearing loss after being exposed to 
artillery attacks.  The Board finds that the veteran's 
statements are consistent with the circumstances and 
conditions of his service as a heavy truck driver in Europe 
in World War II.  Thus, the veteran's statements are 
sufficient to establish that he sustained acoustic trauma in 
service. 

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
the present case, the veteran must still submit competent 
evidence tending to show that his current hearing loss is 
related to the acoustic trauma in service.  As noted above, 
the veteran's service medical records have not been obtained 
and are deemed to be lost.  

The medical evidence of record does associate the current 
diagnosis of sensorineural hearing loss to the acoustic 
trauma that the veteran sustained in service.  A February 
1993 treatment record from a VA audiology clinic indicates 
that the veteran had bilateral severe sensorineural hearing 
loss in the high hertz and mild sensorineural hearing loss in 
the low hertz in the right ear and moderate mixed 
sensorineural hearing loss in the lower hertz in the left 
ear.  The audiologist stated that the hearing loss was 
consistent with noise exposure to 30 and 50 caliber bombs, 
acoustic assault the veteran sustained in 1945, and the 
veteran's history of noise exposure in the war.    

Therefore, as the evidence of record demonstrates that the 
veteran sustained acoustic trauma in service and as the 
competent medical evidence of record demonstrates that the 
veteran currently has bilateral hearing loss as defined by VA 
regulations and a medical relationship between the current 
hearing loss and service, the Board finds that the credible 
and probative evidence in this case supports the veteran's 
claim, and a grant of service connection for bilateral 
hearing loss is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303, 3.385.  Accordingly, service connection for bilateral 
hearing loss is granted.

(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

Service connection for bilateral hearing loss is granted. 




	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

